Citation Nr: 0932523	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  02-07 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. What evaluation is warranted for lumbar degenerative 
arthritis from April 20, 2001 to February 25, 2005?

2.  What evaluation is warranted for lumbar degenerative 
arthritis from February 26, 2005?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel




INTRODUCTION

The Veteran served on active duty from March 1969 to August 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Offices in Washington, DC 
which denied entitlement to an evaluation greater than 10 
percent for lumbar degenerative arthritis since April 20, 
2001.  The claim was certified to the Board by the Roanoke, 
Virginia RO.

Initially, in a September 2000 rating decision entitlement to 
service connection for lumbar degenerative arthritis was 
granted and a 10 percent evaluation was assigned. 

The Board remanded this claim in December 2003 and June 2006 
for additional development.

The issue of what evaluation is warranted for lumbar 
degenerative arthritis, currently rated as 10 percent 
disabling from February 26, 2005 is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC. VA 
will notify the appellant if further action is required.


FINDINGS OF FACT

1.  From April 20, 2001 to April 4, 2004, lumbar degenerative 
arthritis was manifested by a moderate limitation of motion 
to include forward flexion limited to 60 degrees.

2.  From April 5, 2004, to February 25, 2005, lumbar 
degenerative arthritis was manifested by no more than a 
slight limitation of motion and characteristic pain on 
motion, by forward flexion greater than 60 degrees, and by a 
combined range of thoracolumbar motion greater than 120 
degrees.


CONCLUSIONS OF LAW

1.  From April 20, 2001 to April 4, 2004, the schedular 
criteria for a 20 percent evaluation for lumbar degenerative 
arthritis were met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5237 (2008); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5292, 5295 (2003).

2.  From April 5, 2004, to February 25, 2005, the schedular 
criteria for an evaluation in excess of 10 percent for lumbar 
degenerative arthritis were not met. 38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5237 (2008); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5292, 5295 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application. VA notified the Veteran in April 2001, August 
2004, and May 2008 correspondence of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain.  

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The claim was readjudicated in a March 2009 supplemental 
statement of the case.  The claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims.  He was provided actual notice of the rating 
criteria used to evaluate the disorder at issue in a March 
2002 statement of the case and in a June 2005 supplemental 
statement of the case.  

The claimant was provided the opportunity to present 
pertinent evidence in light of the notice provided.  Because 
the Veteran has actual notice of the rating criteria, and 
because the claims have been readjudicated no prejudice 
exists. There is not a scintilla of evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.  Indeed, neither 
the appellant nor his representative has suggested that such 
an error, prejudicial or otherwise, exists.  Hence, the case 
is ready for adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims files that includes his written contentions, service 
treatment, private and VA medical records and examination 
reports. Although the Board has an obligation to provide 
adequate reasons and bases supporting these decisions, there 
is no requirement that the evidence submitted by the Veteran 
or obtained on his behalf be discussed in detail. Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims files shows, or fails to show, with 
respect to the claims. See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Background

In a September 2000 rating decision service connection for 
lumbar degenerative arthritis was granted, and a 10 percent 
evaluation was assigned.

At an April 2001 VA examination the Veteran reported his back 
was about the same since a July 2000 examination.  
Examination revealed no tenderness to percussion, and no 
postural abnormalities or fixed deformities.  There were no 
spasms and the muscles were symmetrical.  Range of motion was 
forward flexion to 60 degrees, extension to 15 degrees, 
lateral flexion to 25 degrees, and lateral rotation to 40 
degrees. There was no pain on motion noted.  There was no 
weakness, fatigue, decreased endurance, or incoordination 
noted with repeat motion.  There were no neurological signs 
or symptoms.  The diagnoses were persistent low back pain and 
degenerative arthritis on x-ray study.

The Veteran was seen by Mark Madden, M.D., on April 5, 2004.  
He reported chronic low back pain which was exacerbated by an 
abnormal gait.  He denied any significant radicular component 
to the distal extremities, but did describe radiating pain to 
the proximal buttock and extremities.  Physical examination 
revealed lumbar flexion to 70 degrees, extension to 20 
degrees, rotation to 45 degrees, and side bending to 25 
degrees.  Straight leg raising tests were negative.  The 
lower extremity deep tendon reflexes were symmetrical but 
blunted.  X-rays showed degenerative changes.  The diagnosis 
was lumbar arthritis.  

At a February 2005 VA examination, the Veteran reported his 
back pain had increased in intensity over the years and he 
now had an almost constant dull pain of 2-3 on a scale of 10.  
He reported frequent flare-ups to 6-7 on a scale of 10 
occurring 10-15 times a month with no known trigger.  There 
was no radiating pain to his extremities.  He denied 
weakness, fatigue, loss of sensation, as well as bowel or 
bladder dysfunction.  Muscle strength was 5/5 to all 
extremities.  Range of motion was forward flexion to 90 
degrees, extension to 10 degrees, lateral flexion to 25 
degrees, and lateral rotation to 50 degrees.  Straight leg 
raising was negative to 60 degrees.  A neurological 
examination revealed that the appellant's sensation to be 
intact.  The diagnosis was chronic low back pain secondary to 
a chronic lumbar strain, and lumbar degenerative joint 
disease with no radicular symptoms.  

Criteria 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27 (2008). 
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. §§ 
4.1, 4.2, when assigning a disability rating, it is the 
present level of disability which is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made. Hart v. 
Mansfield, 21 Vet. App. 505 (2007). The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

When evaluating a loss of motion, consideration is given to 
the degree of functional loss caused by pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).  In DeLuca, 
the Court explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional losses are to 
be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree 
of additional range-of-motion loss due to pain on use or 
during flare-ups."  Id. at 206.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis, due 
to trauma, substantiated by X-ray findings, will be rated as 
degenerative arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.

Additionally, 38 C.F.R. § 4.45 provides as regards to the 
joints that the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:  (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.). 
(b) More movement than normal (range of motion flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.).  (c) Weakened movement (due to muscle injury, disease 
or injury of peripheral nerves, divided or lengthened 
tendons, etc.).  (d) Excess fatigability.  (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly.  (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  

The general rating criteria for spinal disabilities under 38 
C.F.R. § 4.71a, were revised in September 2003. The Veteran 
was notified of the September 2003 change in the criteria in 
the June 2005 supplemental statement of the case. 
Accordingly, adjudication of his claim may go forward. See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Old Regulations. Under the regulations in effect prior to 
September 26, 2003, a lumbar strain was rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  That Code provided a 10 
percent rating for characteristic pain on motion.  A 20 
percent rating was assigned for a lumbosacral strain when 
there was muscle spasm on extreme forward bending and loss of 
lateral spine motion, unilateral, in standing position.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, a slight 
limitation of lumbar motion warranted a 10 percent disability 
rating, while a moderate limitation of lumbar motion 
warranted a 20 percent rating. 

New Regulations. Under the amendment to the Rating Schedule 
that became effective September 26, 2003, a general rating 
formula was instituted for evaluating diseases and injuries 
of the spine, including a lumbosacral strain under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237. The thoracic spine has been 
combined to be evaluated with the lumbar spine. These 
criteria are controlling regardless whether there are 
symptoms such as pain (whether or not the pain radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease. In this respect, a 10 percent 
rating requires thoracolumbar forward flexion greater than 60 
degrees but not greater than 85 degrees; or, the combined 
range of thoracolumbar motion greater than 120 degrees but 
not greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour.  A 20 percent rating requires 
thoracolumbar forward flexion greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis. 38 C.F.R. § 4.71a. 

Note (1): VA will evaluate any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an appropriate 
diagnostic code. Id.

Note (2): For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The normal combined range of 
motion of the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience. To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2008) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities. The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

Analysis

The Board has carefully reviewed the evidence of record and 
finds that the appellant prior to April 5, 2004, demonstrated 
a moderate limitation of lumbar motion, with lumbar flexion 
being objectively limited to 60 degrees at his April 2001 VA 
examination.  In light of that finding, the Board will assign 
a 20 percent rating from April 20, 2001 to April 5, 2004.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5242 (2008).  A 40 percent rating is 
not warranted during that term in the absence of competent 
evidence of a severe limitation of lumbar motion, and in the 
absence of forward thoracolumbar flexion to 30 degrees or 
less.  Id.

For the period since April 5, 2004, however, there is no 
basis for a rating in excess of the 10 percent rating 
previously assigned.  Both the April 2004 private examination 
and the February 2005 VA examination revealed no more than a 
slight limitation of lumbar motion, and at all times lumbar 
flexion was greater than 60 degrees.  Indeed, as time has 
transpired, the Veteran's range of motion has actually 
improved.  Hence, the Board denies entitlement to an 
increased rating for the period between April 5, 2004, and 
February 25, 2005.      

In reaching these decisions the Board finds no evidence of 
any neurological involvement due to the service connected 
lumbar degenerative joint disease.  Thus, there is no basis 
for separate ratings based on any neurological impairment 
caused by the lumbar spine.  . 

In considering the DeLuca holding, the evidence of record 
preponderates against finding that the Veteran has pain, 
fatigability, incoordination, and other such symptoms that 
are not contemplated by the ratings assigned.  It must be 
noted that the disability evaluation itself is recognition 
that industrial capabilities are impaired. Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  Indeed, it bears repeating 
that under the new regulation the general rating criteria are 
controlling regardless of whether there are symptoms such as 
pain (whether or not the pain radiates), stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease. 38 C.F.R. § 4.71a.

The Board considered whether the case should be referred to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The Veteran has not required any hospitalization for his 
disability and the manifestations of such are consistent with 
the assigned schedular evaluation.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
evaluations assigned. Therefore, referral of this case for 
extra-schedular consideration is not in order. See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

In reaching the conclusions above the Board considered the 
applicability of the benefit of the doubt doctrine.  Except 
as otherwise indicated, however, the preponderance of the 
evidence is against the Veteran's claim, and that doctrine is 
not applicable. See 38 U.S.C.A. § 5107(b).


ORDER

A 20 percent evaluation for lumbar degenerative arthritis, is 
granted from April 20, 2001 to April 4, 2004, subject to the 
laws and regulations governing the award of monetary 
benefits.

An evaluation in excess of 10 percent from April 5, 2004 to 
February 25, 2005, for lumbar degenerative arthritis, is 
denied.


REMAND

What evaluation is warranted for lumbar degenerative 
arthritis, currently rated as 10 percent disabling from 
February 26, 2005?

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim. 38 U.S.C.A. § 5103A(d). In this instance, the 
February 2005 examination findings are stale as that study 
was conducted over four years ago.  Accordingly, a thorough 
and contemporaneous medical examination that takes into 
account the records of medical treatment subsequent to the 
February 26, 2005 VA examination is required so that the 
disability evaluation will be a fully informed one must be 
accomplished. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

In this respect, the RO should obtain all additional 
treatment records pertaining to care for the lumbar disorder 
since February 2005, to include any records prepared by Dr. 
Madden of the Commonwealth Orthopaedics and Rehabilitation 
Center. 

Accordingly, the claim is hereby REMANDED to the RO for the 
following actions:

1. Please send the Veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the Veteran for his lumbar 
disability since February 2005. After 
securing the necessary release, the RO 
should obtain all records which are not 
already part of the claims file.  These 
records should include all lumbar 
treatment records from Dr. Madden at the 
Commonwealth Orthopaedics and 
Rehabilitation Center.

3.  Thereafter, the Veteran is to be 
scheduled for a VA orthopedic examination 
to ascertain the current severity of his 
lumbar disability. The Veteran's claims 
files and a copy of this remand must be 
made available to the examining 
physician. All indicated studies and 
tests deemed necessary by the physician 
should be accomplished and all results 
must be included in the examination 
report. The physician should record 
pertinent medical complaints, symptoms, 
and clinical findings, including 
specifically active and passive range of 
motion in degrees, including the specific 
limitation of motion due to pain, and 
state the normal range of motion for the 
service-connected lumbar spine.

The physician should address the extent 
of any functional loss present due to the 
lumbar spine disorder to include weakened 
movement, excess fatigability, 
incoordination, or pain on use. The 
physician should describe the level of 
pain experienced by the Veteran and state 
whether any pain claimed by him is 
supported by adequate pathology and 
evidenced by visible behavior. The degree 
of functional impairment or interference 
with daily activities, if any, must be 
described completely. Any additional 
impairment on use or in connection with 
any flare-up should be described in terms 
of the degree of additional range-of- 
motion loss. The conclusions should 
reflect review of the claims folder, and 
the discussion of pertinent evidence.

The physician must address the impact 
that lumbar degenerative arthritis has on 
the Veteran's ability to work.  
Specifically, the physician must opine 
whether the lumbar disability alone 
causes a marked interference with 
employment, or a need for frequent 
periods of hospitalization. The 
conclusions of the physician should 
reflect review of the claims folder, and 
the discussion of pertinent evidence.

4. The Veteran must be advised in writing 
that it is his responsibility to report 
for the VA examination, and that the 
consequences for failure to report for a 
VA examination without good cause include 
denial of the claim. 38 C.F.R. §§ 3.158, 
3.655 (2008). In the event that the 
Veteran does not report for any ordered 
study, documentation must be obtained 
that shows that notice scheduling the 
examination was sent to his last known 
address prior to the date of the 
examination. It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5. After the development requested above 
has been completed, the RO should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND. If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

6. After undertaking any other 
development deemed appropriate, the RO 
must readjudicate the issue on appeal. If 
the benefit sought is not granted, the 
appellant and his representative should 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified. The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


